Citation Nr: 0912781	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a dental condition including periodontitis, for the purposes 
of obtaining treatment.

2.  Entitlement to service connection for a dental condition 
including periodontitis, for the purposes of obtaining 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970, and September 1971 to September 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter notification rendered in May 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, in which the Veteran was advised that 
service connection for periodontal disease had previously 
been denied.

The Veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of the hearing is 
associated with the claims file.

This claim was previously remanded in May 2006 and January 
2007.

The issue of service connection for a dental condition 
including periodontitis, for the purposes of obtaining 
treatment addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a March 1992 determination, the RO determined that the 
Veteran had no dental condition for which service connection 
could be granted, including for treatment purposes.

2.  The Veteran acknowledged receipt of notification in an 
April 1992 statement and requested reconsideration.  However, 
he did not appeal the decision and it is now final.

3. Evidence received since the March 1992 determination 
relates to an unestablished fact necessary to substantiate 
the claim for a dental condition including periodontitis, for 
the purposes of obtaining treatment i.e., evidence of an 
etiological relationship between the currently treated dental 
condition and dental problems for which the Veteran was 
treated during active service.  It therefore raises a 
reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

Evidence received since the March 1992 determination is new 
and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for a dental 
condition including periodontitis, for the purposes of 
obtaining treatment, are met. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. New and Material

In a March 1992 determination, the RO found that the Veteran 
evidenced no dental disability, including loss of teeth, that 
could be etiologically related to his active duty, including 
trauma.  

It is not clear from the record when the RO gave notice of 
this determination.  However, the Veteran submitted a request 
for reconsideration in April 2002 that referred to the March 
2002 determination.  Hence, he demonstrated constructive 
knowledge of the determination.  The Veteran did not appeal 
the determination that he had no service connected dental 
disability, including for the purposes of obtaining 
treatment, and the decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the March 1992 determination 
includes a statement by the Veteran's treating VA dentist 
dated in February 2003 reflecting that the Veteran's current 
dental condition is related to the dental problems he had 
while on active military service.  

The record now contains medical evidence demonstrating that 
the Veteran's diagnosed dental problems, including 
periodontitis, is the result of his active service.  

This evidence is new in that it was not previously for 
record.  It is also material in that it posits a causal 
relationship between the currently diagnosed dental condition 
and the Veteran's active service and raises a reasonable 
possibility of substantiating the claim.

Accordingly, reopening the claim for service connection for a 
dental condition, to include periodontitis, is warranted.


ORDER

The previously denied claim for service connection for a 
dental condition including periodontitis, for the purposes of 
obtaining treatment, is reopened.


REMAND

The Veteran seeks service connection for a dental condition, 
including periodontitis, for the purpose of obtaining 
treatment.  

The record shows that the Veteran was denied service 
connection for the residuals of swollen gums in an October 
1990 Board decision, that found that service medical records 
showed no chronic gum disorder during service or that his 
currently diagnosed periodontitis was present during active 
service.  Notwithstanding, VA treatment records reflect that 
the Veteran received treatment under dental class IIA from 
1988 through 2003. 

The Veteran testified that his treatment was terminated in 
2002.  Yet, it is not clear from the record that treatment 
was, in fact, terminated, or that he was provided appropriate 
notice before such termination.  The case was thus remanded 
in January 2007 to, in part, determine the circumstances 
surrounding his dental treatment and to provide all 
appropriate due process notification, as required under 
Grovhoug v. Brown, 7 Vet. App. 209 (1994).  This was not 
done.  Unfortunately, therefore, additional remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service. When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the Veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service. However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. 38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function. There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the Veteran.  (ii) Those 
Veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
Veteran.  (ii) Those Veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any Veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any Veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment. 38 C.F.R. § 17.161.

The Veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
rating schedule. With respect to service connection for gum 
or periodontal disease, the regulations governing dental 
claims make a fundamental distinction between "replaceable 
missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a 
result of loss of substance of body of maxilla or mandible 
due to trauma or disease such as osteomyelitis, and not loss 
of the alveolar process as a result of periodontal disease. 
See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 
(1998). Service connection for periodontal disease may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment. See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Accordingly, the claim is REMANDED for the following:

1. Ensure that all appropriate VCAA 
notice is provided to the Veteran, to 
include the issue of service-connection 
for a dental condition including 
periodontitis, for the purposes of 
obtaining treatment.

2. Obtain copies of any and all 
authorizations for dental treatment and 
any and all notification of pre-
termination/termination of such 
treatment, if termination has been 
effected.  If termination of dental 
treatment has not been effected, ensure 
that all appropriate notice of 
termination of dental treatment has been 
provided.

3. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any currently 
diagnosed dental condition.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand and transcripts of 
the October 2005 hearing must be provided 
to the examiner in conjunction with the 
examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed dental pathology had its onset 
during active service or is the result of 
his active service or any incident 
therein. All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a dental condition including 
periodontitis, for the purposes of 
obtaining treatment, with application of 
all appropriate laws and regulations, 
including Grovhoug, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


